EXHIBIT 23.2 INDEPENDENT AUDITORS’ CONSENT The Board of Directors Network-1 Technologies, Inc. We consent to the reference to our firm under the caption “Experts” in the Registration Statement on Form S-1, Amendment No. 3 on Form S-3 (of which this consent is filed as Exhibit 23.2) and related prospectus pertaining to Network-1 Technologies, Inc. and to the use therein of our report, dated March 21, 2014, related to our audit of the financial statements of Network-1 Technologies, Inc. for the year ended December31, 2013. /s/ Radin, Glass & Co., LLP Radin, Glass & Co., LLP New York, New York April 16, 2015
